Per Curiam:

The trial judge was without authority to amend or modify the earlier order of the trial court to include an award of *302attorney fees. The decretal paragraph of the order did not expressly award attorney fees, and the judge’s authority to amend the judgment ended with the expiration of the term of court during which the judgment was rendered, except as to corrections of clerical or formal error. Center v. Center, 269 S. C. 367, 237 S. E. (2d) 491 (1977). Accordingly, the order appealed from is
Vacated.